DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the limitation “an optics arrangement at least partially enclosed by the housing…and for removal of at least a portion of the optics arrangement” is not understood because it is a circular reference. Also, removal of the optics arrangement has not been defined relative to any other component. During examination, since the housing contains the optics arrangement, it is assumed that if the housing is removed from the base plate, the optics arrangement would also be implicitly removed from the base plate.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 5-9, 11-13, 15-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by NPL to Helmchen (“A Miniature Head-Mounted Two-Photon Microscope: High-Resolution Brain Imaging in Freely Moving Animals” published in 2001).

    PNG
    media_image1.png
    627
    745
    media_image1.png
    Greyscale

Annotated Helmchen Fig. 1B

Regarding Claim 5, Helmchen discloses an imaging system for imaging a cell in vivo, comprising:
a base plate configured to affix on a subject (metal plate as in annotated figure 1B above), wherein the subject comprises the cell (inherent property of tissue to include cells, neocortex tissue as shown in the Figure 1B);
a housing capable of removably attaching to the base plate (the housing removably attachable via mounting screws, as shown in annotated Fig. 1B above, in conjunction with Figure 1B, Helmchen teaches “The miniature scanner and PMT, on the one hand, and the objective holder, on the other hand, are built as two separable units. The entire assembly can be mounted on a metal plate attached to the skull of a rat above a cranial window.”, page 904; there is nothing to preclude a person from unmounting the optics assembly from the metal plate, e.g. using tools); and
an optics arrangement at least partially enclosed by the housing (beamsplitter and lenses, as in annotated Fig. 1B above), wherein the optics arrangement allows for optical communication between the cell, a light source, and a light detector (the light path is directed from a pulsed laser light source through the single-mode fiber, through the optical arrangement, to the cell/tissue, back through the optical arrangement, and into the PMT detector as shown in Fig. 1B).
Regarding Claim 6, Helmchen further discloses wherein the light source (pulsed laser, Fig. 1A) and the light detector (PMT, Fig. 1B) are configured and arranged to (1) generate a signal from light collected by the light detector (signal from the PMT is sent to image processor/computer as in Fig. 1A), and (2) communicate the signal to an image processor that is configured to generate structural cellular resolution images (structural cellular resolution images are generated by the computer processor as in Fig. 1A; also shown in Fig. 4A at high detail, about 5 micrometers or more resolution capability, of which is sufficient to distinguish individual cells such as neurons as shown in the Fig. 4A,a-d).
Regarding Claim 7, Helmchen further discloses wherein the optics arrangement comprises an objective lens (objective lens as labeled in Fig. 1B) that is configured to (i) provide an optical path for the source light from the light source to one or more cells (as in Fig. 1B the light path goes through the objective lens) and (ii) provide an optical path fort he response light from the one or more cells to the light detector (as in Fig. 1B the light path goes through the objective lens).
Regarding Claim 8, Helmchen further discloses wherein the optics arrangement is configured to provide source light to the one or more cells (lens and beamsplitter optics, as in Fig. 1B facilitate passing light from the pulsed laser, Fig. 1A through the optical fiber/single-mode fiber of Fig. 1B, a response is induced from the one or more cells, e.g. as fluorescence).
Regarding Claim 9, Helmchen further teaches wherein the source light induces a response light from the one or more cells (lens and beamsplitter optics, as in Fig. 1B facilitate passing light from the pulsed laser, Fig. 1A through the optical fiber/single-mode fiber of Fig. 1B, a response is induced from the one or more cells, as fluorescence in Fig. 1B).
Claim 11 is rejected for the same reasoning as for Claim 5 above.
Regarding Claim 12, Helmchen further discloses wherein the at least a portion of the optics arrangement is removable to facilitate one-photon imaging of the subject (in conjunction with Figure 1B, Helmchen teaches “The miniature scanner and PMT, on the one hand, and the objective holder, on the other hand, are built as two separable units. The entire assembly can be mounted on a metal plate attached to the skull of a rat above a cranial window.”, page 904; Fig. 1B shows attachment screws as in the annotated figure above, as the means for mounting. As such, Helmchen teaches the optics arrangement being removable from the metal plate, thereby permitting the function of facilitating one-photon imaging, e.g. by having the ability to trade out the optics arrangement. Note that one-photon imaging or optics for such are not required to anticipate the claim, since the claim is only directed towards intended use with such.).
Regarding Claim 13, Helmchen further teaches wherein the at least a portion of the optics arrangement comprises a light conduit optically coupled to a light detector (there is a single mode optical fiber, Fig. 1B, that acts as a light conduit; further the housing acts as a light conduit to facilitate the passage of detected light into the PMT light detector, as shown by the light path of Fig. 1B).
Regarding Claim 15, Helmchen further teaches wherein the light detector is mounted to the moving subject (PMT, Fig. 1B is mounted to the subject).
Regarding Claim 16, Helmchen further teaches wherein the housing is configured to remain fixed relative to the moving subject during in vivo imaging of the moving subject (mounted to the subject, as in Fig. 1A, 1B; the fiberscope is not scanned/moved relative to the skull, it is fixed in a single position relative to the skull, as in page 906 “Imaging in Freely Moving Animals” section, especially during periods of low or moderate subject movement). 

Claim Rejections - 35 USC § 103



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).




Claims 10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL to Helmchen (“A Miniature Head-Mounted Two-Photon Microscope: High-Resolution Brain Imaging in Freely Moving Animals” published in 2001) in view of US 6324418 to Crowley (published Nov 27, 2001).
Regarding Claim 10, Helmchen does not teach wherein the light source and the light detector are embedded in a chip. Instead, Helmchen teaches a tethered laser light source and wearable PMT detector (Fig. 1A, 1B). Helmchen also acknowledges that his configuration is for use in the laboratory and has not yet achieved ideal miniaturization (e.g. page 909 second column, “Further miniaturization…”).
Crowley teaches a tissue spectroscopy apparatus for use with freely mobile subjects. A laser and light detector are embedded in a circuit/chip (light detector 49, light emitter 51, Fig. 4A, the light emitter is a laser, col. 3, lines 61 – col. 4, line 3) in order to make the device small, lightweight and portable for diverse diagnostic uses, especially in contrast to known large, bulky light diagnosis systems (col. 1, lines 10-19). Crowley specifically discusses replacing a tethered light source (col. 1, lines 20-34) with a portable untethered light source (handheld probe Fig. 1, capsule Fig. 2A) so it is not so bulky and restrained (col. 1, lines 27-28).
One of ordinary skill in the art at the time of the invention would have found it obvious to provide an untethered laser light source in the system of Helmchen as taught by Crowley to make the device less bulky and more lightweight and portable, of which are desirable characteristics for light diagnostic devices in clinical practice. Crowley also teaches a laser and detector embedded on a chip is a suitable design choice for such miniaturization purposes (Fig. 4A). 
Regarding Claim 14, Helmchen does not teach wherein the light source is mounted to the moving subject. Instead, Helmchen teaches a laser light source that is tethered to the subject (Fig. 1A). For the same reasons as for Claim 10 above, Helmchen in view of Crowley arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9636020. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope than the instant claims and therefore necessarily anticipate the claimed invention.

Response to Arguments



Applicant's arguments filed August 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Helmchen does not anticipate the limitation of claims 5 and 11 “a housing capable of removably attaching to the base plate” because Helmchen does not explicitly detail the screw attachment means that examiner asserts is shown in Fig. 1B. However, one of ordinary skill would be able to view the figure and understand that screw attachments are pictured. Further, the screw extends through the housing so it must be attaching the housing to the baseplate (not for a different purpose, such as for attaching only the base plate to the skull). For sake of argument, even if the attachment means is something other than a screw, there is implicitly some kind of attachment means to connecting the fiberscope to the base plate, acknowledged by Helmchen (in conjunction with Figure 1B, Helmchen teaches “The miniature scanner and PMT, on the one hand, and the objective holder, on the other hand, are built as two separable units. The entire assembly can be mounted on a metal plate attached to the skull of a rat above a cranial window.”, page 904). Also, Helmchen teaches the metal base plate is separately attached to the skull with glue (page 909 “Animals and Surgery” section, “a metal plate was attached to the skull with dental acrylic cement”.). Then the fiberscope components are mounted to the metal base plate (page 910 “Mechanical and Optical Design” section). Further, there is nothing to preclude a person from unmounting the optics assembly (fiberscope) from the metal plate, e.g. using tools, if so desired. As such, Helmchen teaches a system where the fiberscope is capable of being removed from the base place and reads on the claim. For sake of argument, even if Helmchen didn’t teach the base plate and fiberscope were separately mounted components, it would still be an obvious matter of design choice to make the fiberscope removable if monitoring was no longer desired, since courts have long-ruled obviousness of making components separable for design reasons (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).
Applicant traverse the double patenting rejection but no specific argument was made, so it is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799